NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 21-30255
                                                    21-30256
                Plaintiff-Appellee,
                                                D.C. Nos. 3:05-cr-05823-RJB-5
 v.                                                       3:06-cr-05419-RJB-1

MARKUS VERNON MOORE,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      In these consolidated appeals, Markus Vernon Moore appeals from the

district court’s order denying his motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i). We have jurisdiction under 28 U.S.C. § 1291.

Reviewing for abuse of discretion, see United States v. Keller, 2 F.4th 1278, 1281



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2021), we affirm.

      Moore contends that the district court abused its discretion in denying his

motion because it rejected his sentencing disparity argument without fully

analyzing whether his sentence was disparate from those imposed on his co-

defendants. However, the court did engage in a disparity analysis, noting that

Moore was unique because he was the shooter, he had two cases before the court,

and he had an extensive criminal history. The court did not abuse its discretion in

declining to give greater consideration to Moore’s disparity argument. The court

also reasonably concluded that Moore’s other arguments in support of his motion

were insufficient to warrant compassionate release. As the court explained, Moore

had not shown that his sentence was excessive, and his remorse and rehabilitation

had to be weighed against his “spotty prison infraction record.” On this record, the

court did not abuse its discretion in denying relief. See id. at 1284 (describing the

deference afforded to a district court making discretionary decisions on

§ 3582(c)(1)(A)(i) motions).

      The government’s unopposed motion for judicial notice is granted.

      AFFIRMED.




                                          2                           21-30255 & 21-30256